Name: Council Regulation (EC) No 546/96 of 28 March 1996 repealing Regulation (EEC) No 1055/72 on notifying the Commission of imports of crude oil and natural gas
 Type: Regulation
 Subject Matter: trade;  EU institutions and European civil service;  oil industry;  information and information processing;  economic geography
 Date Published: nan

 No L 80/2 EN Official Journal of the European Communities 30 . 3 . 96 COUNCIL REGULATION (EC) No 546/96 of 28 March 1996 repealing Regulation (EEC) No 1055/72 on notifying the Commission of imports of crude oil and natural gas order to obtain the data necessary to define a prudent Community oil supply policy; Whereas the required information currently covers only a part of crude oil and natural gas exports; Whereas the application of Regulation (EEC) No 1055/72 was suspended in 1981 ; whereas it has never seemed necessary to reactivate it; Whereas the said Regulation is no longer relevant and there is therefore no need to maintain it, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1055/72 is hereby repealed, together with its implementing Regulation , Regulation (EEC) No 3254/74 (4). Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 213 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parli ­ ament ('), Having regard to the opinion of the Economic and Social Committee (2), Whereas Regulation (EEC) No 1055/72 (3) was adopted at a time when the structure of the market was very different from today's, being based mainly on long-term crude-oil supply contracts, now replaced by 'spot' contracts; Whereas the six-monthly and annual notifications required of Member States are no longer requested for all crude oil and natural gas; Whereas more detailed monthly information on crude oil and natural gas is now obtained via the Statistical Office of the European Communities, notably on the basis of the available customs data; Whereas Regulation (EEC) No 1055/72 was designed to give the Commission access to reliable information in This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 March 1996. For the Council The President A. CLO (  ) OJ No C 17, 22. 1 . 1996. (2) OJ No C 18 , 22. 1 . 1996, p. 103. 3 OJ No L 120 , 25 . 5. 1972, p. 3 . (4) OJ No L 349 , 28 . 12. 1974, p. 1 .